Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to argument and Amendment
Applicants' arguments, filed 4/15/22, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 13, 17, 26, 30, 32-33 stand rejected under 35 U.S.C. 103 as being unpatentable over Oakey et al. (US 2017/0145169).
With regards to instant claim 1, Oakey teaches a method of preparing a plurality of micro-plurality of microparticles (see 0008, 0018) in a continuous phase comprising a non-aqueous liquid and a dispersed phase comprising an aqueous solution comprising a monomer or a macromere (see 0008, 0018) and a photoinitiator (see 0010) stepa;claim6);forming a composition comprising micro droplets of said aqueous phase and said non-aqueous phase(forming a composition comprising microdroplets of the aqueous phase and the non-aqueous liquid; paragraphs [0018] and step b),wherein oxygen is diffused through said non-aqueous phase into said microdroplets (oxygen diffuses through fluorocarbon oil (non-aqueous phase) and into the microdroplets; figure2; paragraph [0065)); and partially polymerizing said aqueous phase thereby generating a microparticle (partially polymerizing monomer or macromer in the microdroplets (aqueous phase)to form micro particles; figure3c-d; paragraphs [0018] step d,[0066]-[0067],[0099]) within said aqueous phase having a smaller primary cross-sectional dimension than said microdroplet (microdroplet comprising a polymerized core (aqueous phase) surrounded by unpolymerized shell and oil phase (microparticle having a smaller primary cross-sectional dimension than microdroplet);figure 4b-c; paragraphs [0067]-[0068),[0099)). forming a composition comprising microdroplets of the aqueous phase and the non-aqueous liquid and purging/diffusing oxygen into the microdroplets (see 0018), partially polymerizing  the first microdroplet (see 0100). With regards to the solution including a functionalized monomer or macromer, Oakley specifically teach droplet photopolymerization, providing for partial or complete polymerization of PEG-DA droplets (see 0102). Additionally, teaches that if one wishes to produce particles without residual surfactant, thus indicating that the non-aqueous is via a surfactant wherein the surfactant is  upon their surface and that the surfactant can be freely washed off producing clean particle (see 0100, as required by instant claim 1). Thus, intrinsically the unpolymerized layer of aqueous solution will wash off and result in a surfactant-free surface as required by the claim.
 With regards to instant claim 3, Oakley teaches a step of generating oxygen concentration in a gradient (as required by instant claim 3) which results in crosslinking (as required by instant claim 4) wherein polymerization inhibits oxygen (see 0080 as required by instant claim 5) where the droplets where exposed to UV light (see 0091, as required by instant claim 13) in a microfluidic device (see 0092) and contacting the microparticle with a biological material (as required by instant claim 30, see 0028, claim 33) wherein the aqueous phase comprises biological material (see claim 45, as required by instant claim 33). Oakey also teaches the lateral i.e., cross section diameter is less than or equal to 100 µm and the particle size can be less than 20 µm (see 0059, as required by instant claim 26). Specifically, Oakley teaches producing mono-photopolymerized polyethylene glycol diacrylate hydrogel (See claim 21)
 Thus, one of ordinary skill in the art would have been motivated to generate a plurality of microparticles from the teachings of Oakey to result in the instant claimed invention with a reasonable expectation of success. 
 Applicant argues that Oakey does not teach the claimed invention, and that para 00103, Applicant meant 00130), recites controlled oxygen-inhibited droplet photopolymerization presents a unique platform in which immune-functional hydrogel particles…  
In response, after careful consideration, Applicant’s argument is found not persuasive because Oakey specifically teaches preparing a plurality of micro-plurality of microparticles in a continuous phase comprising a non-aqueous liquid and a dispersed phase comprising an aqueous solution comprising a monomer or a macromere and a photoinitiator forming a composition comprising micro droplets of said aqueous phase and said non-aqueous phase(forming a composition comprising microdroplets of the aqueous phase and the non-aqueous liquid wherein oxygen is diffused through said non-aqueous phase into said microdroplets, the liquid oligomer fraction of the particles has sufficient initiator following the first polymerization, a second exposure can lock these particles into ordered two-dimensional structures. And further teaches that these unpolymerized films prevent the adhesion of polymerized structures to channel surfaces, allowing them to be freely harvested as particles.  Therefore, the invention as a whole is prima facie obvious at the time the invention was made. 

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 13, 17, 26, 30, 32-33 are stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-3,6-7,9-10,12,15-19, 21, 24, 26, 29, 31-32, 35-38, 41,55, 57-58 of U.S. Patent Application No. 15/335,184. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a method of preparing a plurality of microparticles in a microfluidics device in an oxygen-controlled environment comprising the providing a continuous phase comprising a non-aqueous liquid and an aqueous phase comprising a monomer or a macromer, a biological material, and an initiator; (b) forming a composition comprising microdroplets of said aqueous phase dispersed in said non-aqueous liquid; (c) controlling oxygen concentration in the microdroplets to enhance viability of the biological material, wherein the controlling comprises: (i) providing said composition comprising said microdroplets and said non-aqueous liquid in a first channel of said microfluidics device; (ii) flowing said oxygen-free gas through a second channel, adjacent to said first channel; (iii) diffusing at least some of said oxygen-free gas into a region of the microfluidics device between the first and second channels; and (iv) varying a supply pressure of the oxygen-free gas in order to vary the concentration within the microdroplets and (d) polymerizing said monomer or said macromer in said microdroplets to form microparticles, wherein the polymerizing step is at least partially controlled via the controlling oxygen concentration step (c) as required by the copending application, whilst the instant claim is directed to a method of generating a plurality of microparticles comprising: providing a continuous phase comprising a non-aqueous liquid and a dispersed phase comprising an aqueous solution including a monomer or a macromer and a photoinitiator; forming a composition comprising microdroplets of said aqueous solution dispersed in said non-aqueous liquid; diffusing oxygen through said non-aqueous liquid into said microdroplets; and partially polymerizing a first microdroplet, thereby generating a first microparticle, the first microparticle being smaller than the first microdroplet 
       Both sets of claims recite overlapping methods.  The method recited in the claims are obvious variation of each other.
       Thus, one of ordinary skill in the art would be motivated to use the instant claims in practicing the copending claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Applicant’s argument regarding the double patenting rejection is found not persuasive as both claims are directed to overlapping scope as stated above.

No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             05/09/22